Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 10/26/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US Pub. 20150068297 and hereafter Duffy) in view of Falkenborg et al. (US Pub. 20120137763 A1 and hereafter Falkenborg).
Regarding claim 1, Duffy teaches (in figures 2, 6, and 7) a tire condition detecting device comprising: a detecting section (645), which detects a condition of a tire (see paragraph 49); and a case (644), which accommodates the detecting section, wherein the case includes an accommodation portion (644A), which accommodates the detecting section, and an attachment portion (643), the attachment portion is configured to allow attachment of a tire valve (642), the attachment portion includes an attachment portion for a snap-in valve that is integrally molded with the accommodation portion (see paragraph 58) and is configured to allow attachment of a snap-in valve (see paragraph 46) and an attachment portion for a clamp-in valve that is integrally molded with the attachment portion (see paragraph 54) is configured to allow attachment of a clamp-in valve (see paragraph 58), the attachment portion for a snap-in valve is arranged to be 
Duffy does not teach a plurality of attachment portions configured to allow attachment of different types of tire valves, wherein the attachment portions include an attachment portion for a snap-in valve that is configured to allow attachment of a snap-in valve, and an attachment portion for a clamp-in valve that is configured to allow attachment of a clamp-in valve, wherein the attachment portion for a clamp-in valve is positioned at a location other than the center of the case.  
However, Duffy further teaches that clamp-in valves are an alternative type of valves stems which are used (paragraph 60).  
Additionally, Falkenborg teaches (in figures 1, 2, and 40-43) including an adaptor (100) in a case (20 and 100) for a tire condition detecting device in order to provide a supplemental attachment portion (136) for a clamp-in valve (valve 24 clamped in by nut 32), in addition to a primary attachment portion (76) located at a center of the case, such that the supplemental attachment portion is positioned away from the center of the case (see figures 40 and 41) in order to alleviate the burden of stocking considerable quantities of different monitors (paragraph 14).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device described by Duffy to include the adaptor from Falkenborg such that the tire condition detecting device comprises multiple attachment points as described by Falkenborg. Such that one tire condition detecting device can accommodate both snap-in and clamp-in valves.  The motivation would have .  

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that “Duffy fails to disclose or suggest the above claimed features “both the attachment portion for a snap-in valve and the attachment portion for a clamp-in valve, which are molded integrally with the accommodation portion.”  The examiner respectfully disagrees for the following reasons.  
Regarding the requirement that the multiple attachment points be "integrally molded with the accommodation portion" this requirement is not patentably distinct from "The anchor 680 may be co-formed with the housing 644, e.g. during moulding" as stated by Duffy in paragraph [0058].  Given that the anchor in the Duffy application is “co-formed” with the housing it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Duffy with an additional co-formed (i.e. integral) attachment point (where the additional attachment point is taught by Falkenborg, but the “co-formed” requirement is taught by Duffy).  The motivation for requiring that both attachment points be co-formed with the housing is that it would make the device sturdier.  
Regarding the applicant’s argument that the Falkenborg reference teaches away from “both the attachment portion for a snap-in valve and the attachment portion for a clamp-in valve are molded integrally with the accommodation portion”.  The test for obviousness is whether the combined teachings of the references would have suggested to one of ordinary skill in the art to have conceived of an embodiment which is not patentably distinct from the claimed invention.  In this case, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have been motivated to combine the co-formed requirement of the Duffy reference with the multiple attachment points of the Falkenborg reference to result in a device which is more versatile than the Duffy reference (due to multiple attachment points) and as durable (due to the co-formed requirement). The resulting invention would not be patentably distinct from the invention claimed by the applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(DE 102015114101 A1) discusses "a clamping element ...molded in a positive fit".

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868